Citation Nr: 1637134	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include major depressive disorder (MDD) and schizoaffective disorder. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for left knee ligament damage, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a dislocated left shoulder, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition, and if so, whether service connection is warranted.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associated Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2016, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is associated with the claims file. 

At the outset, the Board acknowledges that the Veteran has been diagnosed with multiple psychiatric disorders, including antisocial personality disorder, schizoaffective disorder, and psychoactive substance abuse.  However, claims for service connection for MDD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's multiple psychiatric disabilities are most appropriately characterized as a single issue.  The Board notes that the Veteran filed a separate claim for service connection for PTSD which the RO denied in a March 2016 rating decision.  The Veteran has not filed an appeal, as such the Board has characterized the issue on appeal as reflected on the title page. 

Subsequent to the issuance of the November 2011 statement of the case (SOC), additional evidence was submitted, to include VA treatment records dated through March 2016.  In August 2016, the Veteran submitted a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include MDD and schizoaffective disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in December 2002, the RO denied the claim for service connection for left knee ligament damage. 

2.  Evidence added to the record since the final December 2002 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left knee ligament damage. 

3.  In a final decision issued in December 2002, the RO denied the claim for service connection for a dislocated left shoulder. 

4.  Evidence added to the record since the final December 2002 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a dislocated left shoulder. 

5.  In a final decision issued in December 2002, the RO denied the claims for service connection for a skin condition. 

6.  Evidence added to the record since the final December 2002 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a skin condition. 


CONCLUSIONS OF LAW

1. The December 2002 rating decision that denied service connection for left knee ligament damage is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for left knee ligament damage.  38 U.S.C.A.         § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The December 2002 rating decision that denied service connection for a dislocated left shoulder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R.     §§ 3.104, 20.302, 20.1103 (2015).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a dislocated left shoulder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The December 2002 rating decision that denied service connection for a skin condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

As relevant to the Veteran's application to reopen the previously denied service connection claims, the Board finds that VA has satisfied its duty to notify under the VCAA by means of a March 2010 letter.  Moreover, a reasonable person could have been expected to understand what was needed to support the Veteran's application to reopen his service connection claims based on additional notice that was provided to him during the course of his appeal, including the August 2010 rating decision and November 2011 statement of the case.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records, and VA examinations have been obtained and considered.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Governing Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513  (1992).




III.  Petitions to Reopen

The Veteran initially claimed entitlement to service connection for left knee ligament damage, a dislocated left shoulder and a skin condition in May 2002.  In a decision dated and issued in December 2002, the RO considered the Veteran's service treatment records as well as the Veteran's statements and post service treatment records dated January 1993 through September 1993.  The RO found that there was no objective evidence of a chronic left knee disability, a left shoulder disability or a skin condition that began during service or that were caused by the Veteran's military service.  

In this regard, the Veteran's available service treatment records revealed complaints of his shoulder popping out, and an examiner determined that the Veteran suffered from a weak shoulder area.  At the time of the Veteran's service separation, however, his musculoskeletal evaluation was normal with no abnormalities.  In regards to the Veteran's skin condition, his service records revealed that he was seen several times with complaints of a rash, considered to be an allergic reaction or from insect bites.  Upon separation, the Veteran's skin evaluation was normal with no abnormalities.  Finally, the Veteran's service records note that the Veteran presented with complaints of left knee pain, considered soft tissue damage, but no abnormalities were noted at separation.  

Post-service treatment records were silent with regard to any treatment or diagnosis for a left shoulder condition, a skin condition, or a left knee condition.  While the Veteran was scheduled for VA examinations in October 2002, the record reflects that he did not appear for his examinations.  The RO determined that in the absence of evidence of chronic disabilities of the left knee, left shoulder and skin condition that began during service or were caused by military service, that the Veteran's claims for service connection must be denied. 

The Veteran was advised of the decision and his appellate rights in a December 2002 letter.  He did not enter a notice of disagreement as to the December 2002 rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claims which was pending at the beginning of the appeal period.  However, in the instant case, no evidence pertaining to the Veteran's claims for service connection for a left knee disability, a left shoulder disability or a skin condition was received prior to the expiration of the appeal period stemming from the December 2002 rating decision.  Accordingly, the decision is final.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

VA received the Veteran's current application to reopen his previously denied claims in February 2010.  New evidence added to the record to included additional VA treatment records, VA examinations conducted in October 2011, and the Veteran's testimony.  

The October 2011 VA examiner concluded current knee complaints were unrelated to service, as there was no evidence of chronicity, and  X-ray evidence from April 2011 showed a normal left knee.  The examiner likewise opined the Veteran's current left shoulder condition is not etiologically related to his military service or any symptoms found in his service treatment records nor was it aggravated by his military service (as the Veteran reported it pre-existed his service). 

Regarding the skin, the October 2011 examiner opined that the Veteran's current skin condition was less likely as not related to the Veteran's military service and or signs or symptoms while in service as the lesions presented at the examination were located in a different area than those previously reported.  Further the examiner noted that the current location had never been previously mentioned. 

VA treatment records dated through March 2016 reflect the Veteran's complaints of knee and shoulder pain as well as skin lesions.  However, the records do not provide etiological opinions or specific diagnosis of chronic disabilities which were related to the Veteran's service. 

With respect to the Veteran's contentions, they amount to a restatement of the contentions presented when filing his initial claims.  As such, they are cumulative and do not raise a reasonable possibility of substantiating the Veteran's claim.  

As the evidence still fails to show a nexus between currently claimed disability and service, new and material evidence has not been received to reopen such claims and the Veteran's appeal must be denied.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for left knee ligament damage is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a dislocated left shoulder is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a skin condition is denied.


REMAND

With regards to the Veteran's claim for service connection for an acquired psychiatric disorder, during his June 2016 hearing, the Veteran indicated that there may be relevant, outstanding private treatment records from the 1980's and 1990's.  The chronology expressed was confusing, but it appears private providers and hospital records should be sought as indicated below.   

Further the Veteran testified that his mental health condition began prior to his military service and that records of such may exist with the Dayton Juvenile Hall.  On remand, the RO should attempt to obtain such records. 

Finally, due to the length of time which will likely elapse on remand, updated VA treatment records dated from March 2016 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records related to the Veteran's claimed acquired psychiatric disorder.  The record currently reflects VA treatment records dated through March 2016.

2.  The Veteran should also be given an opportunity to identify any additional treatment records related to his claimed acquired psychiatric disorder that are not already of record.  At his hearing the Veteran mentioned the following:
   Toledo Hospital 
   Medical College Hospital
   Flower Hospital
   The Zeph Center
      St. Charles Hospital
   Dayton Juvenile Hall
   Dr. Krill 
   Various VA facilities
After obtaining any clarification and securing any necessary authorizations from him, attempt to obtain copies of the records as he may identify.   All reasonable attempts should be made to obtain any identified records. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


